Citation Nr: 1732745	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for hyperhidrosis of the bilateral axilla.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1995 to June 2005. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  In pertinent part of that rating decision, the RO awarded service connection for hyperhidrosis, and assigned initial noncompensable evaluation, effective from June 16, 2010.  

In November 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In April 2014, and again in May 2015, the Board remanded the issue on appeal for further development.


FINDING OF FACT

The Veteran's service-connected hyperhidrosis does not result in inability to hold paper or tools and is not unresponsive to therapy.  


CONCLUSION OF LAW

The criteria for a compensable rating for hyperhidrosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code 7832 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In June 2015 the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to obtain previously identified private treatment records from Dr. J.G. at Family Medical Group, with the Veteran's assistance if necessary.  The RO associated the required private treatment records from Family Medical Group in October 2015 and in July 2016.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159 (b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for hyperhidrosis.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records, identified post-service treatment records, and lay statements have been obtained and associated with the record.  The Veteran was afforded VA examinations in November 2010, June 2014, April 2016, and September 2016.  

Accordingly, the Board will address the merits of the claim.


III.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Under Diagnostic Code 7832 for rating hyperhidrosis, a rating of 0 percent is available when one is able to handle paper or tools after therapy.  A rating of 30 percent is available when one is unable to handle paper or tools because of moisture; and the symptoms are unresponsive to therapy.  38 C.F.R. § 4.118, Diagnostic Code 7832.

Under DC 7806, less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial and fungal infections) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-05), or dermatitis (DC 7806), depending on the predominant disability. 

Here, the Veteran was initially granted service-connection for hyperhidrosis, rated as non-compensable, effective June 16, 2010.  After considering the totality of the evidence currently of record the Board finds that the Veteran's symptomatology more nearly approximated symptoms associated with a noncompensable rating for the entire period on appeal.  

In a July 2010 new patient visit the Veteran's skin had no chronic persistent rash/pruritus.  See July 2010 VA treatment record.  

In a September 2010 statement the Veteran reported he could not wear any deodorant stick or spray.  He stated that he developed infected hair follicles and had to use a warm compress and anti-bacterial soap as treatment.  The Veteran reported that he sweats a lot, causing lumps and a rash around both arm pits, which flared up in high heat.

In a November 2010 VA examination the Veteran reported that he had constant and chronic daily excessive sweating of the bilateral axilla and that he aggressively treated the condition with frequent washing.  He stated that by not using deodorants he was able to prevent folliculitis and irritant dermatitis.  Regarding treatment, he applied Gold Bond Medicated Powder to his arm pits two to three times a day to keep the moisture level down and reported no side effects.  He reported frequently sweating through his shirts and had frequent armpit odor, which caused a lot of embarrassment and required him to frequently change his shirts two or more times per day.  He stated that the summer months were worse and that during the summer he had frequent follicular infections and redness of the axillary skin.  However, he reported the condition is a nuisance, and did not stop him from doing any specific physical activities.  

At the time of the examination, he reported he had no signs of axillary infections.  On physical examination the examiner noted increased moisture of the bilateral axilla with no sign of erythema, follicular inflammation, adenopathy, or other abnormality of the axillae.  There was no scarring or deformity of the armpits and axillary hair growth was normal.  The Veteran's skin was notably oily throughout with follicular plugging without follicular inflammation.  His palms, soles, and other regions were dry and without excessive sweating.  His undershirt was notably wet with axillary perspiration, but did not have any odor.  The Veteran did not have difficulty holding objects as his hands were dry.  The examiner diagnosed idiopathic hyperhidrosis of the bilateral axilla, which resulted in excessive sweating of the bilateral armpits and results in an increased occurrence of axillary folliculitis and tinea versicolor infection of the axilla, most often during hot summer months.  The examiner noted that at the time of examination, there was no sign of bacterial or fungal infection, and tinea versicolor infection was not active at the present time.  The examiner opined that as a result of this condition the Veteran was unable to use usual deodorants and needed to wash his armpits and change his undershirt two or more times per day, but did not limit physical activities.

In April 2011, during a primary care clinic visit, the Veteran reported that he had chronic recurrent rashes in his armpits for years, which he described as itchy when it flared up and was worse during the summer.  He denied using any deodorant because it caused a rash.  He reported that he had not sought medical attention from his non-VA primary care physician.  

During a May 2011 dermatology consult, the Veteran again reported a persistent under arm rash that he treated with antibacterial soap and antiperspirant powder.  On examination, he had no visible rash in his axillae.

In June 2011, the Veteran was seen by Dr. M.L., a private physician.  He told the physician that he developed the rash each year when the weather gets hot.  He further reported that he had been treated with steroids in the past, which caused some cushingoid appearance but did not help the rash.  The Veteran reported that the rash itches and he usually treats it with a combination of antibacterial soaps and Gold Bond Medicated Powder.  On physical examination, Dr. M.L. noted a fine erythematous macular rash in the left axilla.  It was not confluent, there was no scabbing, no swelling, and no discharge.  He opined that cutaneous candidiasis was the likely diagnosis, and the Veteran was prescribed ketoconazole external cream, an antifungal.

In his July 2011 VA Form 9 the Veteran again reported that his hyperhidrosis became very uncomfortable in the summer, when it was a daily fight to keep the rash in check and was occasionally so bad that he could not wear shirts due to the sensitivity of his armpits.  He asserted that he could no longer wear deodorant to control body odor.

During the November 2011 Travel Board hearing, the Veteran testified that he had excessive sweating at all times, but was worse during the summer.  He explained that during breakouts, the hair follicles became infected and he would develop sores and lumps under his arms.  When this occurred, it was painful to keep his arms by his sides.  The Veteran stated that he had been told to avoid deodorants with aluminum because that would cause an infection.  He reported that when the area became infected he had been instructed to wash as many times as necessary and keep the area dry.  He testified that during a deployment he had been prescribed a steroid cream.  However, after he returned from deployment a civilian dermatologist told him that the steroid cream "inflared the situation" and made the skin under his arms thin.  He reported that the condition had been unresponsive to all of the creams he had been given, and the only treatment that worked was keeping the area clean and dry.  He testified that during the summer he would experience flares once or twice per month, each lasting a week or two.  

During primary care visits in July 2012, August 2013, and August 2014 the Veteran's skin was noted to have no chronic persistent rash/pruritus

In a June 2014 VA examination, an examiner noted that the Veteran had been diagnosed with contact dermatitis, tinea versicolor, and hyperhidrosis.  The Veteran reported that he was first diagnosed with axillary hyperhidrosis while in the Air Force.  He reported that he had irritant contact dermatitis to antiperspirants and topical corticosteroids, and that he had secondary tinea versicolor infections and folliculitis in the axillae.  The examiner found no scarring, no skin neoplasms, and no systemic infections due to any skin diseases.  Further, the examiner noted no treatment in the previous 12 months for any skin condition.  The examiner noted one solitary pinpoint pustule in left axilla coupled with bacterial folliculitis, which affected less than 5 percent of his entire body area, and none of his exposed skin.  The Veteran reported that at the time of the examination he was not flaring and explained that when he flares he has numerous pustules extending down his sides where the sweat drips.  The examiner hypothesized that such a flare would cover approximately eight to 10 percent additional body surface area, comprised of three percent for hyperhidrosis and eight to 10 percent for bacterial folliculitis.  The examiner opined that due to the severity of the Veteran's hyperhidrosis, he was able to handle paper or tools after treatment.  The examiner further opined that because the Veteran was not presently flaring it was difficult to provide a completely accurate assessment.  However, the examiner explained that the Veteran's primary problem was axillary hyperhidrosis which had in the past predisposed him to bacterial folliculitis of axilla and flanks.

The Veteran was again afforded a VA examination in April 2016.  The Veteran reported that he was unable to wear deodorant because it causes folliculitis.  He expressed embarrassment for his extremely "bad" body odor.  He reported that he got hyperhidrosis all the time and it was worse during hot and damp weather.  He stated that he had to bring extra undershirt for change in an eight hour shift.  He further reported that he experienced folliculitis at least once a week in both armpits, more frequently during hot and humid weather.  The examiner found no scarring, no skin neoplasms, and no systemic infections due to any skin diseases.  The Veteran had not been treated with any oral or topical medications in the past 12 months.  However, the examiner did report that the Veteran had been treated with Medicated Gold Bond Powder on a constant or near-constant basis.  The examiner reported that there were no visible skin conditions at the time of the examination, but indicated that the Veteran had frequent folliculitis of both armpits, as well as extreme body odor.  However, in a June 2016 addendum opinion, the examiner made clear that at the time of the examination the Veteran had no folliculitis in either armpit.  The examiner noted that the Veteran's condition had a mild to moderate functional impact on his ability to work in that the Veteran felt very embarrassed about his body odor and had to bring medicated powder and extra clothes to work, which affected his self-esteem.  The examiner also noted that frequent folliculitis could be bothersome. 

In June 2016 a VA treatment record, the Veteran reported that he occasionally gets irritation and "bumps" in the summer when his armpits get "infected."  He also reported skin tags in his axilla which were very pruritic.  The treating physician noted that treatment using drysol had failed in the past due to contact irritation and was not a candidate for anti-cholinergics.  The physician noted the skin tags in the Veteran's underarms that were very pruritic; however, there was no indication that the skin tags were associated with hyperhidrosis.

In July 2016 the Veteran received Botox injections to treat his hyperhidrosis.  See July 2016 VA treatment record.

In an August 2016 visit with Dr. F.S., a private physician, the Veteran explained that he felt the hair follicles in his armpits became infected when he sweat, but reported that he was not experiencing boils as often because he was taking care of the area.  On physical examination, there was some scarring noted in the right axillae, but no rash was noted.  The Veteran was prescribed glycopyrrolate, an anticholinergic, to be taken twice per day by mouth to treat the Veteran's hyperhidrosis.

The Veteran was again afforded a VA examination in September 2016.  After a review of the claims file and a physical examination, the examiner reported that the Veteran had been diagnosed with hyperhidrosis and contact/irritant dermatitis due to hyperhidrosis.  The Veteran reported that since the VA examination conducted in April 2016, he had developed sores in his bilateral axillae.  He provided photographs dated in July 2016 that showed three or four patches of erythema, which the Veteran stated were tender.  He stated that he had to apply warm compresses and alcohol to avoid infection.  The examiner found no scarring, no skin neoplasms, and no systemic infections due to any skin diseases.  The examiner reported that the Veteran's hyperhidrosis had been treated with an oral medication, specifically glycopyrrolate, for less than six weeks in the past 12 months, as well as Botox injections in July 2016.  The Veteran reported that both treatments were mildly effective, but he still had sweating and a few "sore areas."  The examiner opined that due to the severity of the Veteran's hyperhidrosis, he was able to handle paper or tools after treatment.  The examiner found that the Veteran's dermatitis affected less than five percent of his total body area, and none of his exposed body area.  The examiner explained that the Veteran had patchy erythema due to irritant dermatitis in his bilateral axilla which was very faint, less that 1x 1 centimeter bilaterally, residual to hyperhidrosis.  Further, the examiner found that the Veteran's hyperhidrosis had no impact on his ability to work.  

In a November 2016 statement, the Veteran's wife reported that the Veteran sweats so much in the summertime that he would get painful lumps in his underarms that prevented him from wearing shirts that would rub, or forced him to hold his arms slightly elevated so as not to put pressures on the sores.  She stated that he has tried to alleviate the symptoms and prevent future outbreaks by using hot compresses and medicated powders, which she reported were mostly unsuccessful.  She further reported that the Veteran is unable to use deodorant due to an aluminum allergy, and therefore had no real deodorant to counter his odor.  According to her account, the Veteran received Botox, as suggested by a doctor on a visit to the VA Hospital.  She indicated that the injections stopped the profuse underarm sweating, but the Veteran began sweating more out of the rest of his body.  At night, she reported, the Veteran regularly sweats through his clothes as well as the bed sheets.

The Veteran, in a November 2016 statement, reported that he had received Botox injections, which alleviated the sweating in his armpits, but caused him to begin sweating from his head and chest.  As a result, he asserted that he soaked his bed linen at night.  He also reported that his body odor had become so bad that he no longer had a social life.  The Veteran stated that due to excessive sweating he carried multiple undershirts to work, which he changed at least twice a day, and carried a little bottle of Gold Bond Medicated Powder and a can of body spray.

Both the Veteran and his wife are competent to report on factors such as the Veteran's medical history and observable symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, determining to what degree various disabilities cause limitation is beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  

The Board finds that the objective medical evidence outweighs the subjective complaints.  The November 2010 VA examiner found that the Veteran had no trouble holding objects as his hands were dry.  Likewise, both the June 2014 and the September 2016 VA examiners opined that the due to the severity of his service-connected hyperhidrosis the Veteran was able to handle paper or tools after treatment.  There is no medical or lay evidence in the record to contradict the VA examiners' opinions.  

Although the Board recognizes that the Veteran's hyperhidrosis may cause him to change his shirt and wash the affected area a number times each day and, there is no indication that his symptoms rise to the level analogous to being unable to handle paper or tools because of moisture.  Therefore, the Board finds that a rating in excess of 0 percent is not warranted under Diagnostic Code 7832.

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

However, the above evidence is against assigning a rating under Diagnostic Code 7806 (dermatitis or eczema) or Diagnostic Code 7820 (infections of the skin not listed elsewhere).

Specifically, the Board has considered whether the Veteran's disability would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 7832 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  The medical evidence of record establishes that as a result of his service-connected hyperhidrosis the Veteran has contact dermatitis and an increased occurrence of axillary folliculitis and tinea versicolor infection of the axilla.  The Board notes that under Diagnostic Code 7820, given there is no evidence of involvement of the Veteran's head, face, or neck, and no indication of scarring resulting from the conditions, the folliculitis and tinea versicolor infection associated with the Veteran's service-connected hyperhidrosis would be rated using the criteria of Diagnostic Code 7806.  

Turning to the evidence of record, as noted above, the Veteran has consistently reported that he experiences a rash in his bilateral armpits, especially in the summer months, due to his service-connected hyperhidrosis.  However, there is no medical evidence in the record indicating that the Veteran has experienced symptoms that would rise to the level of a compensable rating under Diagnostic Code 7806.  Specifically, the there is no evidence that the Veteran symptoms include a rash that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

In a June 2011 private treatment record the Veteran presented with an axillary rash under his left arm; however, there is no indication as to what extent the rash covered the Veteran's body.  The June 2014 VA examiner noted one solitary pinpoint pustule in left axilla coupled with bacterial folliculitis, but opined that the less than 5 percent of the Veteran's entire body area, and none of his exposed skin, was affected.  The September 2016 VA examiner noted the Veteran had patchy erythema due to irritant dermatitis in his bilateral axilla which was very faint, less that 1x 1 centimeter bilaterally, which affected less than five percent of his total body area, and none of his exposed body area.

Moreover, the Veteran was generally free of any rash or inflammation on physical examination.  See, e.g., July 2010 VA treatment record; November 2010 VA examination; May 2011 VA treatment record; July 2012 VA treatment record; August 2013 VA treatment record; August 2014 VA treatment record; April 2016 VA examination; August 2016 private treatment record.

The Board acknowledges that in the June 2014 VA examination, based on the Veteran's report that when he experiences a flare he has numerous pustules extending down his sides where the sweat drips, the examiner estimated that such a flare would cover approximately eight to 10 percent additional body surface area, comprised of three percent for hyperhidrosis and eight to 10 percent for bacterial folliculitis.  However, the examiner opined that because the Veteran was not presently flaring it was difficult to provide a completely accurate assessment.  While the Veteran is competent to report observable symptomatology, the Board finds that, the examiner's opinion as to the possible extent of bacterial folliculitis the Veteran experienced during a flare up is speculative and is afforded little probative weight.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

Likewise, there is no evidence that any folliculitis or tinea versicolor infection associated with the Veteran's service-connected hyperhidrosis has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  In June 2011, the Veteran was prescribed ketoconazole external cream, an antifungal, to treat a fine erythematous macular rash in the left axilla.  Likewise, while the April 2016 VA examiner noted that the Veteran had been treated with Medicated Gold Bond Powder on a constant or near-constant basis.  However, both treatments were no more than topical.  The Board notes that the September 2016 VA examiner noted that the Veteran had been treated with an oral medication, specifically glycopyrrolate, for less than six weeks in the past 12 months, as well as Botox injections in July 2016; however, the treatment was for the Veteran's hyperhidrosis, not folliculitis or a tinea versicolor infection.

In sum, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for service-connected hyperhidrosis.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

IV.  Extraschedular Rating 

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  In this case, Diagnostic Code 7832 does not specifically contemplate the effects of his service-connected hyperhidrosis of his armpits.  Specifically, because Veteran is unable to wear deodorant due to the contact dermatitis resulting from his service-connected folliculitis, he is unable to control his body odor resulting from excessive sweating. 

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321 (b)(1).  The Board interprets this phrase to mean that although the unusual disability picture presented is not necessarily limited to that of "marked interference with employment or frequent periods of hospitalization," it must at least as likely as not present a disability picture similar in nature or severity to at least one of those two enumerated factors.

The Board finds that the evidence does not show that such requisite related factors, including those enumerated in Thun, are present.  Specifically, the Board finds that such related factors did not present a disability picture similar in nature or severity to marked interference with employment.  In that regard, while the Veteran has asserted that he must change his shirt multiple times per day and is unable to use deodorant to control his body odor, there is no evidence in the record that these symptoms have impeded his ability to do his job or put him at risk of losing employment.  Nor has the Veteran experienced frequent periods of hospitalization due to his hyperhidrosis.  Thus, the Board finds that the second Thun element is not met.

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

V.  Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability causes him functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran has maintained employment or placement in school throughout the period on appeal.  



ORDER

Entitlement to a compensable disability rating for hyperhidrosis is denied.





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


